Citation Nr: 0507029	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty in the US Navy from April 
1953 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO rating decision.  

In May 2004 the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's bilateral hearing loss is shown as likely 
as not to be the result of noise exposure while serving as an 
aviation mechanic in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for bilateral hearing loss

The veteran is seeking service connection for bilateral 
hearing loss.  He essentially contends that his hearing loss 
developed as a result of having served as an aviation 
mechanic while working around airplanes, aboard aircraft 
carriers, without ear protection.  

Of record is the veteran's DD Form 214, which indicates his 
military occupational specialty (MOS) was an aviation 
mechanic.  The veteran's post-service occupation was working 
for an airline company.  Additionally, a service medical 
record indicates that in October 1956 the veteran was fitted 
for earplugs.  However, his service medical records are void 
for an evidence of hearing loss.  

The Board notes a February 1995 employment medical 
examination report indicating progressive bilateral hearing 
loss.  On a February 1995 private audiology report, pure tone 
thresholds, in decibels, averaged 45 dB in the right ear, and 
45 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 84 
in the left ear.  The veteran was diagnosed with bilateral 
mild to severe sensorineural hearing loss.  

The Board further notes a November 1997 private medical note, 
which opined that the veteran's working as a jet engine 
mechanic caused significant hearing loss.  

In December 2004 a VA medical examination diagnosed the 
veteran with significantly decreased hearing loss.  The 
examiner opined that the test results from the evaluation 
were unreliable and recommended a retest.  

The veteran received an additional audiometry examination in 
January 2005.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
75
105+
105+
100
LEFT
30
65
105+
105+
105+

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 60 in the left ear.  The 
audiologist diagnosed the veteran with severe to profound 
sensorineural hearing loss in the right ear, and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection can be granted, as well, for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, indicates the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94%.  38 C.F.R. § 3.385.  The veteran's current 
hearing loss meets the criteria set forth in 38 C.F.R. 
§ 3.385 (2004).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of a material issue, 
the veteran is given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In the veteran's case there is an approximate balance of 
favorable and unfavorable evidence concerning whether his 
current bilateral hearing loss is attributable to his service 
in the military-and, in particular, to his time spent as an 
aviation mechanic on aircraft carriers.  Therefore, his claim 
must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for bilateral hearing loss is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


